
	
		I
		112th CONGRESS
		1st Session
		H. R. 3699
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Issa (for himself
			 and Mrs. Maloney) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To ensure the continued publication and integrity of
		  peer-reviewed research works by the private sector.
	
	
		1.Short titleThis Act may be cited as the
			 Research Works
			 Act.
		2.Limitation on
			 Federal agency actionNo
			 Federal agency may adopt, implement, maintain, continue, or otherwise engage in
			 any policy, program, or other activity that—
			(1)causes, permits,
			 or authorizes network dissemination of any private-sector research work without
			 the prior consent of the publisher of such work; or
			(2)requires that any actual or prospective
			 author, or the employer of such an actual or prospective author, assent to
			 network dissemination of a private-sector research work.
			3.DefinitionsIn this Act:
			(1)AuthorThe term author means a
			 person who writes a private-sector research work. Such term does not include an
			 officer or employee of the United States Government acting in the regular
			 course of his or her duties.
			(2)Network
			 disseminationThe term
			 network dissemination means distributing, making available, or
			 otherwise offering or disseminating a private-sector research work through the
			 Internet or by a closed, limited, or other digital or electronic network or
			 arrangement.
			(3)Private-sector
			 research workThe term
			 private-sector research work means an article intended to be
			 published in a scholarly or scientific publication, or any version of such an
			 article, that is not a work of the United States Government (as defined in
			 section 101 of title 17, United States Code), describing or interpreting
			 research funded in whole or in part by a Federal agency and to which a
			 commercial or nonprofit publisher has made or has entered into an arrangement
			 to make a value-added contribution, including peer review or editing. Such term
			 does not include progress reports or raw data outputs routinely required to be
			 created for and submitted directly to a funding agency in the course of
			 research.
			
